NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                                 In the Matter of:

                KRISTEN BROADBENT, Petitioner/Appellant,

                                         v.

                JAYSON BROADBENT, Respondent/Appellee.

                            No. 1 CA-CV 20-0561 FC
                                  FILED 7-29-2021


            Appeal from the Superior Court in Maricopa County
                            No. FC2009-090529
           The Honorable Richard F. Albrecht, Judge Pro Tempore

                                   REVERSED


                                    COUNSEL

Gillespie, Shields, Goldfarb & Taylor, Mesa
By DeeAn Gillespie Strub, Mark A. Shields
Counsel for Petitioner/Appellant



                        MEMORANDUM DECISION

Judge David B. Gass delivered the decision of the Court, in which Presiding
Judge D. Steven Williams and Judge James B. Morse Jr. joined.
                      BROADBENT v. BROADBENT
                         Decision of the Court

G A S S, Judge:

¶1           Mother and father married and had two children. In 2011, the
superior court dissolved their marriage, ordered the children to reside
primarily with mother, and ordered father to pay child support.

¶2           As of April 1, 2019, both children were living primarily with
father because of a dependency proceeding. On August 22, 2019, the State
—under Title IV-D—petitioned to modify child support. The superior court
granted the petition, ordered mother to pay child support, and ordered
mother’s obligation to begin on “April 1, 2019, the date upon which Father
obtained primary custody of both children.”

¶3              Mother appeals, arguing the superior court could not modify
child support with an effective date earlier than when the State petitioned
to modify. Father filed no answering brief. This court has jurisdiction under
article VI, section 9, of the Arizona Constitution, and A.R.S. § 12-120.01.A.1.

¶4            Though we could accept father’s failure to answer as a
confession of reversible error, we reach the merits. See Bugh v. Bugh, 125
Ariz. 190, 191 (App. 1980). We agree with mother.

¶5             This court reviews a superior court’s ruling on a petition to
modify child support for abuse of discretion. Milinovich v. Womack, 236 Ariz.
612, 615, ¶ 7 (App. 2015). This court reviews de novo the superior court’s
interpretation of a statute as a matter of law. Maximov v. Maximov, 220 Ariz.
299, 300, ¶ 2 (App. 2009). Arizona prohibits child support modification from
taking effect “earlier than the date of filing the petition for modification.”
A.R.S. § 25-327.A. The statute is unambiguous. The superior court lacked
authority to make the modification effective before August 22, 2019, when
the State filed the petition.

¶6            We, therefore, reverse the order as to its effective date and
order the child support modification take effect on August 22, 2019. Because
father did not oppose mother’s appeal, we decline to award attorney fees,
but we award mother reasonable costs upon compliance with ARCAP 21.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA
                                         2